Opinion filed August 21, 2015




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-15-00032-CV
                                    __________

      IN THE INTEREST OF K.R.M. AND A.B.D., CHILDREN


                     On Appeal from the 244th District Court
                               Ector County, Texas
                        Trial Court Cause No. C-3369-PC


                      MEMORANDUM OPINION
      This is an appeal from an order in a parental termination case in which the
district court denied a request for a de novo hearing. In a single issue, Appellant,
who is the mother of the children, contends that the district court erred when it
refused to hold a de novo hearing. We affirm.
                                 I. Background Facts
      The record shows that the associate judge conducted a trial on the merits of
the issue of parental termination. On Friday, January 9, the trial concluded, and on
Monday, January 12, the associate judge sent her report via e-mail to the parties.
The associate judge signed the final termination order on Friday, January 16, and
Appellant filed a request for a de novo hearing before the referring court that same
day. The referring court, “[a]fter reviewing all pleadings and briefs,” denied
Appellant’s request for a de novo hearing.
                                     II. Analysis
      Section 201.015(a) of the Family Code provides that a party may file a request
for a de novo hearing to be conducted by the referring court; however, the request
must be written and must be filed “not later than the third working day after the date
the party receives notice of the substance of the associate judge’s report.” TEX. FAM.
CODE ANN. § 201.015(a) (West 2014) (emphasis added). When such a request is
filed, the referring court “shall hold a de novo hearing” within thirty days. Id.
§ 201.015(f). In this case, Appellant received notice of the substance of the associate
judge’s report on January 12 when the associate judge sent the report via e-mail. See
id. § 201.011; TEX. R. CIV. P. 21(f)(10). Appellant filed her request for a de novo
hearing on January 16, four working days after receiving notice of the substance of
the associate judge’s report. Thus, Appellant’s request was not filed in a timely
manner.
      Appellant contends that she had seven days to file her request, but she relies
on a previous version of the Family Code that does not apply to this case. The three-
day limit took effect on September 1, 2013. See Act of May 24, 2013, 83rd Leg.,
R.S., ch. 916, §§ 5, 11, 12, 2013 Tex. Gen. Laws ___ (effective September 1, 2013)
(replacing the word “seventh” with the word “third”) (current version at FAM.
§ 201.015(a)); see also Craig v. Craig, No. 11-15-00029-CV, 2015 WL 1569938, at
*1 n.1 (Tex. App.—Eastland Apr. 2, 2015, no pet.) (mem. op.). The original petition
for protection of a child was filed in January 2014; accordingly, the current statute
controls. Craig, 2015 WL 1569938, at *1 n.1. Because Appellant’s request for a de
novo hearing before the referring court was not timely filed, Appellant was not

                                          2
entitled to a de novo hearing, and the district court did not err when it denied
Appellant’s request. See FAM. § 201.015(a); In re B.M.A.J., No. 12-12-00225-CV,
2012 WL 6674428 (Tex. App.—Tyler Dec. 20, 2012, pet. denied). We overrule
Appellant’s sole issue on appeal.
                             III. This Court’s Ruling
      We affirm the order of the trial court.




                                                   MIKE WILLSON
                                                   JUSTICE


August 21, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3